Title: James Madison to [John Hartwell Cocke], 26 June 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 June 26. 1828.
                            
                        
                        
                        I have just recd. the enclosed letter with the notice it refers to, which I have duly acknowledged. Be so
                            good as to hand the papers to Mr. Wood as requested; and give to the case whatever attention may be proper on the part of
                            the University. I have not seen the Act of Assembly, but take for granted the course pursued is authorized by it. With
                            friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    